Ryan, C.
This was an action of replevin by plaintiff in error as owner, for the possession of a horse, against the defendants in error holding possession by virtue of a chattel mortgage made by one R. D. Plowman to W. F. Wren. There ivas a conflict in the evidence as to the correctness of the respective theories advanced by the parties. By the plaintiffs evidence it was made to appear that, accompanied by Mr. Plowman, plaintiff had purchased the horse and given his note therefor. It was rather unfortunate for this theory that Plowman’s name was affixed to this note before that of House. It was testified by House, however, that this signature of his was merely as surety, and that the possession of the horse taken and held by Plowman was solely as his bailee. Opposed to this there was evidence which justified the conclusion that the purchase was by Plowman and that the horse, therefore, was his to mortgage and dispose of as he saw fit. The trial was to the court. The judgment was adverse to House, and as it did not lack the support of sufficient evidence it must be, and accordingly is,
Affirmed.